PER CURIAM.
This is a disciplinary proceeding brought by the Florida Bar. An evidentiary hearing before the referee resulted in a recommendation that the respondent be disbarred. The record supports the findings of the referee that the respondent (1) abandoned his law practice, leaving all files unattended and in the possession of a nonlawyer; (2) pled guilty to violating 21 U.S.C. § 844 (1977) (possession of marijuana); (3) failed to conclude a dissolution after accepting a fee to do so; (4) was involved in a conspiracy to purchase and distribute marijuana; and (5) was guilty of extortion. We approve and concur with these findings.
The composite conduct of this person is gross and clearly warrants disbarment. The legal profession cannot tolerate such conduct. Peter S. Penrose is hereby disbarred from the practice of law. Costs in the amount of $3,998.12 are assessed against him.
It is so ordered.
ADKINS, Acting Chief Justice, and BOYD, OVERTON, McDONALD and EHRLICH, JJ., concur.